DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 20 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING A TEXTILE OBJECT HAVING ELECTROSTATICALLY CHARGED FIBERS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1: line 10, the expression “can be” renders the claim indefinite because it is not clear if the first polymer is, or is not, charged triboelectrically by frictional interaction; line 12, the expression “can be” renders the claim indefinite because it is not clear if a filter with a quality factor in excess of 0.2 is, or is not, manufactured with the textile object.
              In claim 15, lines 2-3, the expression “an artificial resin” fails to further limit the scope of the claim because the other recited polymers are all artificial resins (except for cellulose).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Angadjivand et al (U.S. Patent Application Publication 2009/0315224 A1).
             Regarding claim 1, Angadjivand et al (see the entire document, in particular, paragraphs [0005] – [0011], [0024], [0033], [0041], [0048], [0049], [0052] and [0065]; Figure 2) teaches a process of making a textile object having electro-statically charged fibers (see paragraph [0011] of Angadjivand et al); including the steps of (a’) spinning a first polymer to fibers of a first fiber type and at least one second polymer to fibers of a second fiber type using at least one multi-polymer die, wherein the fibers are spun using a melt spinning process (see paragraph [0041] and Figure 2 of Angadjivand et al); (b) selecting the first polymer and the at least one second polymer such that the fibers produced from the first polymer are charged triboelectrically by frictional interaction with the fibers produced from the at least one second polymer that a filter with a quality factor in excess of 0.2 is manufactured from the textile object (see paragraphs [0005] – [0011] and [0052] of Angadjivand et al; frictional interaction is by comingling); and (c) shaping the textile object, wherein the frictional interaction occurs before and/or during shaping of the textile object (see paragraphs [0005] – [0011] and [0052] of Angadjivand et al), wherein the first polymer and/or the at least one second polymer contains at least one additive capable of acting as an internal slip agent (see paragraph [0024] of Angadjivand et al).

             Regarding claim 3, see paragraph [0024] of Angadjivand et al.
             Regarding claim 6, see paragraph [0010] of Angadjivand et al.
             Regarding claims 7, 8 and 9, see paragraph [0049] of Angadjivand et al (U.S. Patent 6,562,112 B2, col. 7, lines 48-51 teaches a frequency of 16 kHz).
              Regarding claim 10, see paragraph [0033] of Angadjivand et al.
              Regarding claims 11 and 13, see paragraph [0065] of Angadjivand et al.
              Regarding claims 14 and 15, see paragraph [0048] of Angadjivand et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 5, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angadjivand et al (U.S. Patent Application Publication 2009/0315224 A1) as applied to claims 1-4, 6-11 and 13-15 above, and further in view of Pourdeyhimi et al (U.S. Patent Application Publication 2017/0137970 A1).
             Regarding claim 5, Angadjivand et al teaches a die having Exxon-type (or linear) orifices, but does not explicitly teach (1) a die having concentric orifices. Pourdeyhimi et al (see the entire document, in particular, paragraphs [0009], [0010], [0014], [0040] and [0041]) teaches a process of making a filtration medium from comingled fibers (see paragraph [0041] of Pourdeyhimi et al), wherein a die has concentric orifices (see paragraph [0009] of Pourdeyhimi et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a die having concentric orifices in the process of Angadjivand et al in view of Pourdeyhimi et al in order to manufacture an improved structure, particularly in relation to filtration properties (see paragraph [0010] of Pourdeyhimi et al). Furthermore, the substitution of one known element (i.e., die with concentric orifices, as taught by Pourdeyhimi et al) for another known element (i.e., a die having linear orifices, as taught by Angadjivand et al) would have yielded predictable results (e.g., the manufacture of a textile object for use as a filtration medium) to one of ordinary skill in the art.
             Regarding claim 12, see paragraph [0009] of Pourdeyhimi et al.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742